Citation Nr: 0701178	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  00-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a low back injury for 
the period prior to October 27, 1997.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected residuals of a low back injury for 
the period beginning on October 27, 1997 and ending on March 
28, 1999.  



REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney





ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1999 decision of the RO, which granted service 
connection for lumbar instability - as the residual of a back 
injury, and assigned an initial 10 percent rating effective 
January 25, 1993 (the date of receipt of the original claim 
for service connection for a low back disability).  

As of March 29, 1999 (the date of a VA examination), the 
rating for the service-connected low back disability 
increased to 40 percent.  

Subsequently, in May 2003, the RO assigned separate ratings 
for orthopedic and neurological impairments from the low back 
injury in service.  Effective on September 23, 2002 (the date 
of revision of the rating criteria for degenerative disc 
disease (DDD)), the veteran received a 20 percent rating for 
DDD of his lumbar spine, a 20 percent rating for left lower 
extremity (LLE) neuropathy, and a 20 percent rating for right 
lower extremity (RLE) neuropathy.  

In May 2004, the RO increased the rating for DDD from 20 to 
40 percent effective September 26, 2003 (the date of yet 
another revision of the rating criteria for DDD).  He 
perfected appeals challenging the initial ratings assigned 
for these disabilities, but, in May 2005, withdrew his claims 
for higher initial ratings for DDD and bilateral neuropathy 
from appellate consideration.  He stated that he was 
satisfied with the rating levels assigned to his low back/DDD 
disability for the period from 1999 to the present, and with 
the ratings assigned for his bilateral neuropathy from 2002 
to the present (see correspondence from his representative 
dated on May 20, 2005).  See also 38 C.F.R. § 20.204(c) 
(2006).  

So the only issue remaining on appeal is the initial rating 
assigned to his low back disability from January 25, 1993, to 
March 29, 1999.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

The Board issued a decision on August 8, 2005, denying the 
veteran's claims for higher initial ratings for the residuals 
of the low back injury, but the Board vacated that decision 
in February 2006 upon discovering that the August 2005 
decision was based on an incomplete record.  See 38 C.F.R. § 
20.904(a) (2006).  

The Board remanded the case to the RO, through the Appeals 
Management Center, in February 2006 for additional 
development.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.  



FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.  

2.  For the period prior to October 27, 1997, the service-
connected low back disability is shown to be productive of no 
more that slight limitation of motion (LOM) on forward 
flexion, pain on range of motion (ROM) and degenerative 
changes at L5.  

3.  For the period beginning on October 27, 1997 and ending 
on March 28, 1999, the service-connected low back disability 
is shown to be manifested by an increased LOM in all spheres 
except lateral rotation that more nearly approximates that of 
moderate disability; findings reflective of severe loss of 
motion or functional restriction due to pain or severe 
intervertebral disc syndrome are not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a back 
injury for the period prior to October 27, 1997 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2006), § 4.71a 
including Diagnostic Code 5293 (2001).  

2.  The criteria for the assignment of a rating of 20 
percent, but not higher for the service-connected residuals 
of a back injury for the period beginning on October 27, 1997 
and ending on March 28, 1999 are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59 (2006), § 4.71a including Diagnostic Code 
5293 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  

The notice requirements of VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  

The veteran perfected his appeal of the initial evaluation of 
his low back injury residuals prior to the enactment of VCAA.  
Thus, the RO did not commit error by adjudicating his claim 
prior to issuance of a VCAA-compliant notice.  Pelegrini, 18 
Vet. App. at 120.  While the appeal was on remand, however, 
the veteran was provided notice specific to his appeal.  

In this case, in a March 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.  

The letter also informed the veteran that VA would assist him 
by obtaining any federal records identified as related to his 
claim and any other records he identified and requested VA to 
obtain, or he could obtain and send any additional medical 
evidence he desired considered, at his option.  

In response to the March 2006 letter, the veteran responded 
through his attorney that he had no further evidence to 
submit for consideration.  The veteran's attorney transmitted 
the veteran's response under a cover letter which requested 
the RO to proceed with immediate readjudication of the 
veteran's claim on the basis of the evidence of record, to 
include the evidence added to the claims file during the 
remand.  

The August 2006 Supplemental Statement of the Case reflects 
that the RO did in fact reconsider the entire claim after 
issuance of the March 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, records of the private 
providers identifies by the veteran, and the transcript of 
the RO hearing.  

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this downstream claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  Any defect in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such defect is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson, 12 Vet. App. 119, it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
veteran's low back injury residuals.  Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.  

In the November 2006 final response in support of the 
veteran's appeal, the veteran's attorney reemphasizes and 
incorporates the salient arguments presented in the veteran's 
March 2000 Notice of Disagreement (NOD), the May 2000 
Substantive Appeal, and the May 2005 argument.  The 
submissions subsequent to the NOD, however, did not 
appreciably add to the core arguments presented in the NOD.  

The veteran's attorney has asserted that the arguments should 
have been addressed point-by-point, both by the RO and the 
Board.  The Board disagrees with and rejects that assertion 
but, nonetheless, concurs that the essence of the veteran's 
assertions in support of his appeal should be acknowledged 
and addressed.  

The March 2000 NOD listed four central averments which the 
veteran's attorney presented in support of the assertion that 
the veteran's back injury residuals met or approximated a 40 
percent rating under the applicable rating criteria.  

The first assertion is the veteran's attorney's 
interpretation of the June 1993 VA examination.  Second, the 
veteran's attorney asserts that the findings at the March 
1999 VA examination merely confirmed the disability picture 
of the veteran's back as it existed for the entire previous 
period, rather than from that date forward.  Third, the 
veteran should prevail on the basis of receiving the benefit 
of the doubt, because VA did not administer a X-ray prior to 
1998 though it should have.  And Fourth, when 38 C.F.R. 
§§ 4.3 and 4.7 are properly applied, the veteran should 
prevail.  The Board will address each assertion, at least 
generally, hereinbelow.  

Prior to addressing those assertions, the Board notes and 
finds that the claims file reflects no medical evidence of 
any symptomatology rated under Diagnostic Code 5285, 
residuals of fracture of the vertebra, or Diagnostic Code 
5296, complete bony fixation of the spine (ankylosis).  See 
38 C.F.R. § 4.71a (2001).  Thus, a higher rating for that 
pathology is not warranted.  

At the time of the veteran's allowance of service connection 
in 1993, the rating criteria for lumbar spine disorders were 
contained in Diagnostic Codes 5292, 5293, and 5295.  
Diagnostic Code 5292 addressed LOM of the lumbar spine.  
Slight LOM of the lumbar spine warrants a rating of 10 
percent; moderate LOM, 20 percent, and severe LOM, 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

Diagnostic Code 5293 addressed intervertebral disc syndrome 
(IDS).  These criteria provide that, mild IDS warrants a 
rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).  Moderate recurring attacks of IDS symptoms 
warrant a rating of 20 percent.  Id.     Severe recurring 
attacks, intermittent relief warrants a rating of 40 percent.  
Id.  Pronounced attacks with symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief,  warrants the maximum rating of 60 percent.  Id.  

Lumbosacral strain with characteristic pain on motion 
warrants a rating of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  A strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position warrants a 20 percent 
rating.  Id.  Severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants the 
maximum rating of 40 percent.  Id.  

The Board now turns to the June 1993 VA examination, possibly 
the pivotal point of the veteran's attorney's theory of the 
claim.  The genesis of the veteran's allowance of service 
connection was his having been blown off of an armored 
personnel carrier during his service in Vietnam.  

The examination report reflects that the veteran informed the 
examiner that he was then employed.  He related that he was 
not taking any regular medication or under treatment at the 
time of the examination.  The veteran described his symptoms 
as lower back pain, which was aggravated by exercise.  The 
pain was felt from time to time, especially in the morning.  
The examiner observed the veteran's gait to be normal in all 
respects.  

The eexamination revealed normal straight leg raising and 
good strength in the lower extremities and the absence of 
diminishing in the lower extremities.  Knee and ankle jerks 
were depressed, bilaterally, and there was normal circulation 
in the lower extremities.  

It was the examiner's findings, or at least his recording or 
dictation of those findings, on ROM that garnered apparent 
diametrical interpretations by the RO and the veteran's 
attorney.  The report reflects in part as follows:  
"Examination of the back reveals no s [sic] practically no 
[ROM] on . . . . hyperextension and hyperflexion."  

The report reflects that the letter "s" stood alone, and 
that the term hyperextension is on the next line, which meant 
that the previous line is blank after the word, "on."  

Interestingly, the claims file reflects a copy of the 
examination report which was signed by the examiner.  
Unfortunately, he apparently did not sense a need to correct 
or clarify the manner in which the report was transcribed.  
Be that as it may, the Board finds that the entirety of the 
claims file illuminates and clarifies the asserted ambiguity.  

The RO interpreted the report to mean the veteran's ROM was 
normal and determined that the findings met or approximated 
no more than a 10 percent evaluation.  The veteran's attorney 
naturally focuses on the words, "practically no."  In a 
sense, both the RO and the veteran's attorney are correct.  
The Board finds that the examiner's words, when given their 
ordinary medical meaning, are clear, and they do not advance 
the veteran's case as asserted by his attorney.  

The Board notes that hyperextension means extension of a limb 
beyond the normal limit, and hyperflexion means flexion of a 
limb beyond the normal limit.  Steadman's Medical Dictionary, 
p. 849, 27th Edition (2000).  

Given those definitions of the medical terms in issue, the 
Board reasonably concludes that the examiner noted that the 
veteran's back barely or not at all flexed or extended beyond 
the norm.  It necessarily follows that the examiner found 
little if any LOM of the veteran's back.  This finding is 
buttressed by the fact that the examiner noted normal 
straight leg raising, and he diagnosed the veteran's disorder 
as a mild chronic lumbosacral strain.  It is highly unlikely 
that the diagnosis would have been assessed as mild had there 
been significant LOM noted.  

The Board finds that the finding on the veteran's ROM at the 
June 1993 examination is further supported by the veteran's 
testimony at the May 1995 RO hearing.  

First, the Hearing Officer specifically clarified if the 
veteran was referring to a recent VA examination.  The 
veteran explained that he was referring to the VA examination 
he underwent when he first filed his claim.  Transcript 
(T.,), p. 17.  

The claims file reflects that to have been the June 1993 
examination.  While the veteran expressed criticism of the 
examination, he related that he bent over as far as he could, 
but he could not touch his toes, then he stood up, and the 
examiner did not ask him if it hurt.  He related that he was 
moaning and grumbling during the maneuver.  Id.  The Board 
reasonably construes the veteran's testimony to mean that, 
while he manifested pain on ROM, he was able to flex to more 
than a minimal degree.  

Although the Board finds that the June 1993 examination 
report reflects findings of ROM, though with some limitation, 
there still is the matter of the examiner's findings of 
"depressed" knee and ankle jerks bilaterally.  That finding 
would appear to indicate neurological involvement of the 
lower extremities, as astutely asserted by the veteran's 
attorney.  But the other evidence of record mitigates against 
it being to a degree which would enhance the veteran's 
rating.  

In December 1992, the veteran underwent a VA Agent Orange 
Protocol examination.  The examination report reflects no 
abnormal findings related to the back.  The examiner noted 
good dorsalis pedis pulses and no edema.  

The December 1992 X-ray examination report reflects that the 
X-ray studies of the veteran's back was interpreted as having 
shown unilateral spondylolysis at right L5, and the left pars 
interarticularis at L5 appeared sclerotic but without obvious 
defect.  No spondylolisthesis was noted.  The veteran was 
notified that the results of his Agent Orange did not reveal 
any necessity for follow-up related to his back.  

As is readily apparent, the June 1993 examination report 
makes no mention of either the December 1992 Agent Orange 
Protocol examination or the X-ray study related to it.  

Further, neither the X-ray report nor the Protocol examiners 
commented on the X-ray, that is whether the degeneration 
shown at L5 was deemed age-related or perhaps related to the 
1970 in-service trauma.  This missing factor is, of course, 
resolved by the applicable inference that, unless shown 
otherwise, it is deemed to be related to the service-
connected disorder.  38 C.F.R. § 3.102 (2006); see Mittleider 
v. West, 11 Vet. App. 181, 182 (1998); Waddell v. Brown, 5 
Vet. App. 454, 456-57 (1993).  

Thus, the Board finds that, as of the June 1993 examination, 
the veteran's back injury residuals were manifested by LOM, 
pain through that ROM and arthritis.  38 C.F.R. § 4.3 (2006).

The rating criteria for lumbosacral strain under Diagnostic 
Code 5295 are set forth above.  Both Diagnostic Code 5293 and 
5295 address LOM and degenerative pathology, see VA O.G.C. 
Prec. Op. No. 36-97 (December 12, 1997), but the core 
difference between them is that only 5293 captures 
neurological pathology.  

Thus, while the examiner at the June 1993 examination 
diagnosed a mild chronic lumbosacral strain, the veteran's 
rating must also include the depressed knee and ankle jerk 
reflexes as well as the L5 degeneration shown on the December 
1992 X-ray study.   

The Board nonetheless finds that the competent medical 
evidence of record shows that his back injury residuals more 
nearly approximated a 10 percent rating for mild IDS for his 
initial rating period.  38 C.F.R. §§ 4.3, 4.7 (2006); § 
4.71a, Diagnostic Code 5293 (2001).  

The Board finds that a higher rating is not met or 
approximated because, as noted, the evidence shows that the 
veteran's knee and ankle jerks, at most, were reduced as 
opposed to absent, and the examiner noted normal straight leg 
raising.  Further, the examiner also noted the lower 
extremities to manifest normal strength.  

Parenthetically, the Board reads the examiner's phrase, "no 
diminishing in the lower extremities" as meaning no muscle 
atrophy of the lower extremities.  

There also is the matter that the June 1993 examination 
revealed no evidence of muscle spasm, which is another 
symptom captured by the Diagnostic Code 5293 criteria.  

The Board notes the veteran's testimony at the RO hearing 
where he described the examination.  Although he related that 
the examiner did not ask him if he had any pain during his 
forward flexion, the veteran did relate that the examiner had 
his thumbs on his back during the ROM testing.  T., p. 17.  
Thus, the absence of any clinical finding of spasm is 
relevant.  

The Board further notes that the veteran was employed full 
time despite the symptoms of his back injury residuals.  It 
is not the existence of a disorder or disability for which a 
veteran is compensated but the impact on earning capacity 
from the functional loss due to the disorder or disability.  
See 38 C.F.R. § 4.1 (2006).  

Thus, the Board finds that the veteran was fairly and 
reasonably rated at 10 percent for the initial period for his 
functional loss due to his pain, as shown by his LOM and pain 
on motion.   38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59 (2006); 
§ 4.71a, Diagnostic Code 5293 (2001).  

The competent evidence of record demonstrates that the 
veteran's attorney's assertion that the findings at the March 
1999 examination merely confirmed what had existed from 1993 
is incorrect.  

In addition to the findings of the December 1992 VA Agent 
Orange and June 1993 VA examinations showing that not to have 
been the case, the Board also notes the findings of the 
periodic physical examinations conducted for the veteran's 
employer.  

The report of the June 1995 periodic examination reflects 
that the veteran listed his back injury in Vietnam, but there 
was no notation of findings related to it.  The June 1996 
report, however, reflects that the examiner noted the 
veteran's back and reflexes as "ok."  

Thus, the evidence of record shows that the veteran continued 
to work full time, and that there was no appreciable 
symptomatology, to include neurological symptomatology, 
manifested other than that already noted.  

At the RO hearing, the veteran specifically denied any back 
spasm or tingling in his legs.  He described his main 
symptoms as restriction of movement, especially in the 
morning, and that it was aggravated by prolonged standing or 
sitting.  See T., p. 18.  The Board finds that this state of 
affairs persisted until 1997.  

One of the bases for the Board vacating its prior decision 
and remanding the appeal was the discovery of private 
treatment records which had not been associated with the 
claims file, though they were in VA's possession.  The 
records are almost the sole existing evidence of the 
veteran's disability picture prior to the March 1999 
examination.  Prior to discussing those records, the Board 
must note that, unfortunately, the records are of less than 
ideal legibility penmanship-wise.  

Those records reflect that the veteran aggravated his back on 
the job in November 1996 and, in late 1997, he sustained two 
on-the-job injuries to his back.  They reflect that treatment 
of the veteran prior to November 1996 was related to cervical 
spine pathology, which is not related to this appeal in any 
way.  

In November 1996, the veteran presented with complaints of 
low back pain related to his work as a truck driver.  An 
examination revealed lumbosacral tenderness, positive 
straight leg raising, and decreased ROM on forward flexion 
and extension.  The veteran's extension was only to 15 
degrees.  The X-ray study was read as showing DDD at L3-4 and 
L4-5, with no evidence of fracture.  

The private treatment of the veteran included chiropractic 
manipulation and cold packs.  While the treatment notes 
reflect positive straight leg raising, they reflect no 
neurologically-related findings, and by mid-December 1996, 
the veteran manifested normal ROM but with continued 
lumbosacral tenderness.  

Thus, the November 1996 event notwithstanding, the Board 
finds that the veteran's back injury residuals continued to 
reflective findings consistent with a 10 percent rating.  
38 C.F.R. § 4.7 (2006).  

In October 1997, the veteran presented with a report of again 
having hurt his back on his job when either a backhoe or a 
concrete culvert struck him in the back.  An examination 
revealed tenderness at the head of L5-S1 and myofacial pain 
of the right lumbar.  ROM on forward flexion, extension, and 
lateral bending was restricted.  

Significant to this appeal, however, the veteran's reflexes 
and pinwheel were assessed as within normal limits.  
Treatment included home exercise and cold packs.  

The records reflect that the veteran continued to manifest 
tenderness, and he reported favorable response of his 
symptoms to the exercise, though he continued to report 
stiffness, especially in the morning hours, which was 
aggravated by driving.  Further, the veteran presented in 
late October 1997 with a report that he could not straighten 
up upon awakening.  

Thus, the Board finds that, in light of the clinical findings 
of restricted ROM in all spheres except lateral rotation, 
albeit without findings of muscle spasm, the veteran's 
chronic pain, and according the veteran the benefit of the 
doubt, 38 C.F.R. § 4.3 (2006), the veteran's back injury 
residuals more nearly approximated moderate low back 
disability and a 20 percent rating as of October 1997.  
38 C.F.R. § 4.7 (2006), § 4.71a, Diagnostic Code 5293 (2001).  

For the reasons discussed, the Board finds that the veteran's 
back injury residuals did not meet the criteria for a higher 
rating for the period October 27, 1997 to March 28, 1999.  

The private records reflect that the veteran had shown steady 
progress when he presented in early December 1997 with a 
report that he aggravated his back after stepping off of the 
truck he was driving.  

An examination again revealed restricted ROM, positive 
straight leg raising, and tenderness at L4 through S1.  These 
symptoms notwithstanding, the doctor certified the veteran's 
return to work as of mid-December 1997.  

Her records, which reflect monthly visits, show that the 
veteran's back injury residuals continued to manifest at this 
level well into 1998 and into 1999.  That is, chronic 
lumbosacral tenderness, pain and stiffness, especially in the 
morning, LOM, and the chronic pain.  These records reflect no 
abnormal neurological findings.  

A March 1998 X-ray study was interpreted as having shown mild 
degenerative changes and a possible leg length discrepancy.  

There was no spondylolysis or spondylolisthesis, and the 
paraspinal soft tissue was non-remarkable.  She diagnosed 
arthrosis and continued to administer treatment that included 
chiropractic manipulation.  It is not until late 1999, that 
her records reflect a notation of positive sciatica.  The 
June 1998 report of a periodic examination of the veteran 
reflects notation of the October 1997 injury and that his 
reflexes were "ok."

As part of the veteran's quest for service connection, he was 
examined by another private doctor.  His October 1998 report 
reflects that examination revealed some tenderness of 
interspinous ligament L3 and L4, and straight leg raising 
productive of back pain.  

The veteran could forward flex to where his fingers were six 
inches from the floor, and his extension was to 0 degrees.  
Lateral bending was almost to the lateral joint line, and 
deep tendon reflexes were hypoactive symmetrically.  Motor 
strength was 5/5, and sensation was intact.  There was no 
sciatic notch tenderness, and a "Flip test" and Hoover's 
test were negative.  A diagnosis of DDD of the lumbosacral 
spine was rendered.  

Thus, as it relates to the overall history of the veteran's 
disability picture from June 1993, the seminal finding of the 
examination was hypoactive deep tendon reflexes bilaterally.  
But, as already noted, these findings approximate no more 
than moderate disability and a 20 percent rating.  38 C.F.R. 
§ 4.7 (2006).  

His examination revealed no finding of muscle spasm, no 
sciatica, as reflected by his finding of intact sensation and 
normal motor strength.  Therefore, in light of the minimal 
neurological findings, the Board finds that the veteran's 
back injury residuals did not meet the criteria for a rating 
higher than 20 percent through October 1998.  38 C.F.R. 
§§ 4.3, 4.7.  

The private records reflect that the veteran's disability 
picture continued at that rate into mid-March 1999.  In 
October 1998, the veteran complained of pain into his hip, 
but a hip X-ray study was negative.  A positive Yomen's at 
the right side of the femur head was noted.  

In November 1998, lumbosacral tenderness and stiffness was 
noted, and the veteran's ROM was restricted.  Also noted was 
that prescribed exercises had helped.  

In January 1999, the veteran was sore from moving furniture, 
but lumbosacral tenderness was the primary symptomatology, 
and the notes reflect that-along with decreased ROM on 
forward flexion and exacerbated symptoms in the morning, were 
the salient findings through the end of March 1999.  

As concerns the veteran's attorney's assertion related to the 
alleged failure of VA to administer an X-ray study prior to 
1998, the Board notes that the veteran's claim was not filed 
under 38 U.S.C.A. § 1151, which addresses service connection 
on the basis of additional disability due to negligent VA 
treatment.  Further, as discussed above, the veteran was X-
rayed by VA in December 1992.  

Finally, as discussed, having fully applied 38 C.F.R. § 4.3 
and 4.7, the Board finds that the service-connected back 
injury residuals did not warrant rating higher than 10 
percent until October 27, 1997, and after that date, they did 
not approximate a rating over 20 percent until March 29, 
1999-at least in so far as reflected in the rating decision 
which awarded that allowance.  38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59 (2006), § 4.71a, Diagnostic Code 5293 (2001).  

Claims are not determined on the basis of the absence of 
evidence but on what the evidence affirmatively shows, and 
thus the competent evidence of record shows the veteran's 
attorney's assertion that the record reflects no evidence 
against a 40 percent rating to be incorrect.  


ORDER

An increased initial rating in excess of 10 percent for the 
service-connected residuals of a low back injury for the 
period prior to October 27, 1997 is denied.  

An increased rating not to exceed 20 percent for the service-
connected residuals of a low back injury for the period 
beginning on October 27, 1997 and ending on March 28, 1999 is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


